Third District Court of Appeal
                              State of Florida

                        Opinion filed March 9, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                   Nos. 3D21-0288 and 3D21-0324
            Lower Tribunal Nos. 20-0253 AP; 14-11017 SP;
                       20-0276 AP; 12-9945 SP
                         ________________


           United Automobile Insurance Company,
                                 Appellant,

                                    vs.

                      Coastal Radiology, LLC,
                     a/a/o Caridad Romero and
                       a/a/o Eduardo Cerejido,
                                Appellees.


     Appeals from the County Court for Miami-Dade County, Chiaka
Ihekwaba, and Natalie Moore, Judges.

    Michael J. Neimand, for appellant.

     Law Offices of Joseph R. Dawson, and Joseph R. Dawson (Ft.
Lauderdale), for appellees.


Before LINDSEY, HENDON, and LOBREE, JJ.

    PER CURIAM.
        In these two consolidated appeals 1 Appellant, United Automobile

Insurance Company (defendant below), appeals the trial court’s orders

granting attorney’s fees in favor of Appellee, Coastal Radiology, LLC (plaintiff

below).     Because the orders are supported by competent substantial

evidence and because the trial court properly awarded pre-judgment

interest, we affirm.

        In both cases Coastal Radiology filed a complaint for PIP benefits.

United eventually filed confessions of judgment and stipulated that Coastal

Radiology was entitled to attorney’s fees. After the trial court entered final

judgment, five attorneys for Coastal Radiology filed motions for fees, which

the trial court granted after an evidentiary hearing. United timely appealed.

        This Court reviews an awarded amount of attorney’s fees for abuse of

discretion. Bateman v. Servs. Ins., 836 So. 2d 1109, 1111 (Fla. 3d DCA

2003).     This Court reviews factual findings for competent substantial

evidence. Babun v. Stok Kon + Braverman, 46 Fla. L. Weekly D2318a (Fla.

3d DCA Oct. 27, 2021). But “[e]ntitlement to attorney’s fees is subject to de

novo appellate review.” Id.

        In both detailed orders on appeal, the trial court set forth “specific

findings as to the hourly rate, the number of hours reasonably expended,


1
    On our own motion, we consolidate case nos. 3D21-0288 and 3D21-0324.

                                       2
and the appropriateness of reduction or enhancement factors as required by

Florida Patient’s Compensation Fund v. Rowe, 472 So. 2d 1145, 1151 (Fla.

1985).” See Parton v. Palomino Lakes Prop. Owners Ass’n, Inc., 928 So. 2d

449, 453 (Fla. 2d DCA 2006) (quoting Baratta v. Valley Homeowners’ Ass’n

at the Vineyards, Inc., 891 So. 2d 1063, 1065 (Fla. 4th DCA 1997)). And

those findings are supported by competent substantial evidence. To find

otherwise would require us to reweigh the evidence. See Shaw v. Shaw,

334 So. 2d 13, 16 (Fla. 1976) (“It is not the function of the appellate court to

substitute its judgment for that of the trial court through re-evaluation of the

testimony and evidence from the record on appeal before it.”). Lastly, we

conclude that the trial court properly awarded pre-judgment interest on those

attorney’s fees. See Quality Engineered Installation, Inc. v. Higley South,

Inc., 670 So. 2d 929, 930-31 (Fla. 1996) (“[I]nterest accrues from the date

the entitlement to attorney fees is fixed through agreement, arbitration

award, or court determination . . . .”).

      Affirmed.




                                           3